   8:21-cv-00307-RGK-PRSE Doc # 4 Filed: 08/17/21 Page 1 of 2 - Page ID # 15




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ROBERT HARDEN, Biological Father of
H.M.H;
                                                                  8:21CV307
                      Plaintiff,

           vs.                                                      ORDER

STATE OF NEBRASKA, AMBER RENE
SABIN, Biological Mother of H.M.H.;
JAMES WALTER CRAMPTON, in his
Official and Unofficial Capacity; BARBARA
PROKUPEK, Cass County Clerk of the
Court, in her Official and Unofficial
Capacity; FEDERAL BUREAU OF
INVESTIGATIONS, (Omaha Branch) in it's
Official Capacity; JEREMY SEAVEY,
SHARON MCGEE, JUDGE MICHAEL
SMITH, in his Official and Unofficial
Capacity; and ANY AND ALL UNKNOWN
PERSONS, in their Official and Unofficial
Capacities;

                      Defendants.


        This matter is before the court on its own motion. Plaintiff filed a Complaint (Filing
1) on August 12, 2021. However, Plaintiff failed to include the $402.00 filing and
administrative fees. Plaintiff has the choice of either submitting the $402.00 filing and
administrative fees to the clerk’s office or submitting a request to proceed in forma
pauperis.1 Failure to take either action within 30 days will result in the court dismissing
this case without further notice to Plaintiff.



       1
        If Plaintiff is granted leave to proceed in forma pauperis (“IFP”) in this matter, he
will be allowed to pay the court’s $350 filing fee in installments. See 28 U.S.C.
§ 1915(b)(1); In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997). He would not be subject
to the $50.00 administrative fee assessed to non-IFP plaintiffs.
   8:21-cv-00307-RGK-PRSE Doc # 4 Filed: 08/17/21 Page 2 of 2 - Page ID # 16




       IT IS THEREFORE ORDERED that:

        1.    Plaintiff is directed to submit the $402.00 fees to the clerk’s office or submit
a request to proceed in forma pauperis within 30 days. Failure to take either action will
result in dismissal of this matter without further notice.

      2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

       3.     The clerk of the court is directed to set a pro se case management deadline in
this matter with the following text: September 16, 2021: Check for MIFP or payment.

       Dated this 17th day of August, 2021.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge




                                              2
